Title: Farm Reports, 3–9 January 1790
From: Washington, George Augustine
To: Washington, George


          
            [Mount Vernon, 3–9 January 1790]
          
          Meteorlogical Account of the Weather Kept at Mount Vernon 1790
          
            
              Jany
              
              
              
              
              
              
            
            
              3
              Morning 47 SWt
              Clear
              Noon 54 SWt
              Clear
              Night 57 SWt
              Clear
            
            
              4
              Morning 49 SWt
              Clear
              Noon 58 SWt
              Clear
              Night 58 SWt
              Clear
            
            
              5
              Morning 44 NEt
              Rain
              Noon 46 NEt
              Cloudy
              Night 48 NW
              Clear
            
            
              6
              Morning 36 SEt
              Clear
              Noon 40 SEt
              Clear
              Night 42 SEt
              Cloudy
            
            
              7
              Morning 37 SWt
              Cloudy
              Noon 41 SWt
              Clear
              Night 46 SWt
              Clear
            
            
              8
              Morning 39 SWt
              Cloudy
              Noon 42 SWt
              Cloudy
              Night 49 SWt
              Clear
            
            
              9
              Morning 37 NW
              Clear
              Noon 40 NW
              Cloudy
              Night 41 NW
              Clear
            
          
          January 9th
          
            
              
              
              days
            
            
              Dr. Dogue Run Plantn for the work of 7 Men & 11 Women Amountg per week to
              
              108
            
            
              Cr. By plowing at the River plantn
              
              4
            
            
              By hauling Straw to Cover a farm pen & to make litter
              
              6
            
            
              By Making a farm pen
              
              65
            
            
              By Clearing and Grubing on the side of the Swamp below ⟨illegible⟩ House
              
              9
            
            
              By Cuting rails & Trunnels for a Trunnel fence
              
              10
            
            
              By Striping Tobo
              
              10
            
            
              By Sickness Brunswick
              
                4
            
            
              
              Total
              108
            
          
          Sent to the Mill 11 Bushels Corn Recd from ditto 9 Bushels B. Meal Sent to the Mansn House 6 Barrels Sound Corn, 56 head Cattle 89 Old Sheep, 35 Lambs, & 8 working Horses.
          
            
              
              
              days
            
            
              Dr. Muddy Hole Plantn for the work of 4 Men & 10 Women Amtg per week to
              
              84
            
            
              Cr. By breaking up ground in No. 6
              
              22
            
            
              By hauling rails and going to Mill
              
              1
            
            
              By Clearing and Grubing in no. 6
              
              45
            
            
              By Striping Tobo
              
              4
            
            
              By Sickness Gabrel & Molly
              
              12
            
            
              
              
              84
            
          
          
          Sent to the Mill 10 Bushels wheat and 6 ditto of Corn Recd from ditto 6¼ Bushels B. meal 2 ditto Oats, 2 ditto Bran Stock 45 head Cattle 15 Old Sheep, 4 Lambs & 9 working Horses.
          
            
              
              
              Days
            
            
              Dr. River Plantn for the work of 7 Men 17 Women 3 Boys & 1 Girl Amounting per week to
              
              162
            
            
              Cr. By breaking up ground in no. 7
              
              15
            
            
              By hauling Mud on N. 5 and rails to no. 2
              
              20
            
            
              By going to Mill with wheat
              
              4
            
            
              By Cuting & Mauling rails 16 days Geting Posts 6 ditto
              
              22
            
            
              By dressing flax
              
              10
            
            
              By Cuting Straw & Grinding axes 3 days Shelling Corn 6 do
              
              9
            
            
              By Taking in and threshing wheat
              
              70
            
            
              By Sickness Cornelia 6 days Natt 3, & Agness 3 days
              
               12
            
            
              
              Total
              162
            
          
          Decrease 2 wethers—Sent to the Mill 52 Bushels wheat 19 ditto of Rye, Reed from ditto 9½ Bushels Corn meal, 45 Bushels Choped Rye and Bran Mixed, & 5 Bushls Oat Meal—Stock 86 Head Cattle 126 Old Sheep, 53 Lambs, & 14 working Horses.
          
            
              
              
              Days
            
            
              Dr. Ferry & Frenches for the work of 7 Men 16 women & 3 Boys Amtg per week to
              
              156
            
            
              Cr. By breaking up ground in no. 2
              
              7
            
            
              By ditto ditto in No. 5
              
              16
            
            
              By hauling Shingles to the barn, Flax to Mansn House & to the Ferry and at Mill
              
              12
            
            
              By preparing for Mauling Rails
              
              2
            
            
              By Leveling the dirt around the barn wall
              
              13
            
            
              By planting Honey Locust
              
              4
            
            
              By threshing & Cleaning wheat
              
              24
            
            
              By Carrying Shingles in the barn Celler
              
              6
            
            
              By Cuting rail timber & Mauling
              
              22
            
            
              By Shelling Corn 4 days dressing Flax 8 ditto
              
              12
            
            
              By Grubing in No. 2
              
              3
            
            
              By Striping Tobo 11 days Grubing in no. 6 12 ditto
              
              23
            
            
              By Spinning & Sewing
              
               12
            
            
              
              Total
              156
            
          
          Decreas 2 Sheep died from Eating Ivey—Sent to the Mill 16 Bushels Corn 14½ ditto of wheat Recd from ditto 11½ ditto Corn meal—Stock 80 head Cattle 88 Old Sheep, 28 Lambs, 15 working Horses, 2 ditto Mules 2 ditto Spring ditto Fernages 24/.
          
            
              
              
              Days
            
            
              Dr. Mansn House for the work of 14 men 8 Boys & 6 Girls Amtg per week to
              
              168
            
            
              Cr. By waggon Hauling rails to post and rail fence Hay, wood and at Mill
              
              6
            
            
              By 2 Carts hauling wood Sand, & Gravel
              
              12
            
            
              By working at Muddy Hole Plantn
              
              18
            
            
              By Mauling and Sawing rail Stuff
              
              10
            
            
              By Killing Hogs & Striping Tobo
              
              14½
            
            
              By diging Holes and puting up post and Rail fence
              
              45½
            
            
              By Tenentg rails
              
              5
            
            
              By Cuting wood for Mansn House
              
              7
            
            
              By Cuting Rail Stuff
              
              3½
            
            
            
              By Loading waggon with Hay
              
              1
            
            
              By hauling with the Muddy Hole Cart for the post & rail fence
              
              2
            
            
              By tending Knowles
              
              13
            
            
              By feeding beeves & beating Homeny
              
              6
            
            
              By burning the Ends of the posts
              
              ⟨½⟩
            
            
              By Currying leather
              
              6
            
            
              By tending Stock 6 days Making Baskets 3 ditto
              
              9
            
            
              By Sickness Tom Davis 6 Days Scomburg 3 ditto
              
                9
            
            
              
              Total
              168
            
          
          Recd from the Ferry Plantn 6 Hogs Wt 596—from the River pln 1 ditto Wt 75—Total 671 out of the same was delivered to Isaac 50 Wt to Will 50 ditto—Recd from the Mill 25 Bushels B. Meal 7 Ditto of Oats & 13 ditto of Bran—Stock 17 head Cattle, 32 Old Sheep, 18 Lambs, 5 last Spring Mules, 1 ditto 2 Years Old, 4 ditto Spring ditto, 3 ditto Spring Colts, 2 ditto Spring Jennies, 2 ditto Old ditto, 3 ditto Jacks, 1 ditto Spring ditto
          
            
              
              
              days
            
            
              Dr. Ditchers for the work of 5 Men Amtg per week to
              
              30  
            
            
              Cr. By ditching finished 25½ roods
              
              12½
            
            
              By Sawing & hewing Rails
              
              9½
            
            
              By hewing posts at Manleys on Acct of Rain
              
              2
            
            
              By Sickness Pascall
              
               6
            
            
              
              Total
              30
            
          
          
            
              
              
              days
            
            
              Dr. Joiners & Carpenters for the work of 4 men Amtg per week to
              
              24
            
            
              Cr. By Thomas Mohony puting the plates of the barn Shed walls puting up Joists & Posts
              
              4½
            
            
              By handling 2 Handsaws
              
              1½
            
            
              By James & Sambo engaged in ditto
              
              10
            
            
              By Making a Gutter & putg it on the Shed Stable to prevent the water from Injuring the wall
              
              2
            
            
              By Carrying wheel Stuff from the Top of the Hill to the Houn Kennel for Isaac
              
              1
            
            
              By Isaac Making a New wheel Barrow and a New wheel to another & assisting about removg the Lemmon & Orange trees to the Green House and finished a New Cart wheel for D. R. Plantn
              
               6
            
            
              
              Total
              24
            
          
          
            
              Mill Grist
              Dr.
              Wht
              Corn
              Rye
              Oats
            
            
              Remg in the Mill
              
              913
              19
              10½
              22
            
            
              To Toll this week
              
              1½
              10
              
              
            
            
              To R. Plantn
              
              52
              11½
              18½
              
            
            
              To D. Run Plantn
              
              
              
              
              
            
            
              To Muddy Hole Plantn
              
              9¾
              6
              
              
            
            
              To Ferry & Frenches
              
               15¼
              17
                  
              
            
            
              
              
              991½
              63½
              29
              22
            
            
              Contra
              Cr.
              B. Ml
              Rye
              Ots
              Bran
            
            
              By River plantn
              
              9½
              30
              
              15
            
            
              By D. Run Plantn
              
              9
              
              
              
            
            
              By Muddy Hole Plan.
              
              6½
              
              2
              2
            
            
              By F. & Frenches
              
              11½
              
              
              
            
            
              By Mansn House
              
              25
              
              7
              13
            
            
            
              By Coopers & Miller
              
              1
              
              
              
            
            
              By John Knowles
              
                2½
              
              
              
            
            
              
              
              65
              30
              9
              30
            
          
          
            
              
              
              Days
            
            
              Dr. Coopers for the work of 2 Men Amtg per week to
              
              12
            
            
              Cr. By Making Tobo Hogheads & Flower Casks
              
              11
            
            
              By geting the Large boat round in the Mill Creek
              
               1
            
            
              
              Total
              12
            
          
        